DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Pursuant to the applicant’s response filed 07 February 2022, the amendments to the claims have been entered into the application.  By this amendment, claim 8 has been cancelled, claims 21-22 have been added, and claims 1-7 & 9-22 are currently pending in the application with claims 9-11, 13-16 & 18-20 withdrawn as directed to non-elected inventions.  The rejections have been updated to address the changes to the limitations, and the arguments presented by the applicant are addressed below.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
Claim(s) 1-6, 12, and 21 is/are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by U.S. Pre-Grant Publication 2019/0265010 by Greene et al (Greene).
Regarding claim 1, Greene discloses a projectile (100, See at least Paragraph 0012), for ammunition of a pneumatic weapon, a CO2 weapon or a spring-loaded weapon (See at least Paragraph 0012), wherein the projectile is made of a mixture comprising metal and 2 to 15% by weight of plastic, based on the total weight of the projectile (See at least Paragraphs 0052-0055), and wherein the mixture has a density of 4 to 12 g/cm3 (See at least Paragraph 0035).
Regarding claim 2, Greene further discloses wherein the metal is contained in the projectile in an amount of 85 to 98% by weight, based on the total weight of the projectile (See at least Paragraphs 0052-0055).
Regarding claim 3, Greene further discloses wherein the metal is selected from the group consisting of copper, iron, zinc, tin, magnesium, tungsten, cemented carbide, sintered metal, and mixtures thereof (See at least Paragraph 0045).
Regarding claim 4, Greene further discloses wherein the metal in the projectile is in the form of particles (See at least Paragraph 0045).
Regarding claim 5, Greene further discloses wherein the particles have an average diameter of 5 to 15 μm (See at least Paragraphs 0049-0050).
Regarding claim 6, Greene further discloses wherein the plastic is a thermoplastic elastomer (See at least Paragraph 0037).
Regarding claim 12, Greene further discloses ammunition for a pneumatic weapon, a C02 weapon or a spring-loaded weapon, comprising a projectile according to claim 1 (See at least Paragraph 0012 and 0059).
Regarding claim 21, Greene further discloses wherein the mixture has a density of at least 4.5 g/cm3 (See at least Paragraph 0035).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim(s) 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Greene.
Regarding claim 22, Greene discloses the claimed invention except for the specific range of densities.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the mixture have a density of at least 5 g/cm3, since it has been held that where the general conditions of a claim are discloses in the prior art, discovering the optimum or workable ranges In re Aller, 105 USPQ 233.  The examiner notes that Greene does not disclose that the ranges are limited by the disclosure and allows for open interpretation.
Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Greene in view of U.S. Pre-Grant Publication 2012/0308426 by Perez et al (Perez).
Regarding claim 7, Greene does not specifically disclose natural rubber or an ethylene alkyl acrylate copolymer, but does state that other materials can be utilized for the binder.
Perez, a related prior art reference, discloses wherein the thermoplastic elastomer is natural rubber or an ethylene alkyl acrylate copolymer (See at least Paragraphs 0049 and 0051).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the noted teachings of Greene with the noted teachings of Perez.  The suggestion/ motivation for doing so would have been to select a known material on the basis of its suitability for the intended purpose with a reasonable expectation of success.
Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Greene in view of U.S. Patent 4,831,998 issued to Maguire, III (Maguire) or U.S. Pre-Grant Publication 2009/0301456 by Barwick, Jr. (Barwick).
Regarding claim 17, Greene discloses the claimed invention except for the specific shape of the projectile being a diabolo.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the noted teachings of Greene with the noted teachings of Barwick or Maguire.  The suggestion/ motivation for doing so would have been to utilize an appropriate shape for the projectile in the form of a pellet to increase the effectiveness of the projectiles when discharged from a gun as is known in the art.
Response to Arguments
In response to the applicant’s arguments with respect to the mixture percentages by weight and the density, the examiner offers the following:  The examiner has noted specific disclosures in the specification of the reference to Greene that clearly disclose the claimed ranges for the materials, therefore, the rejections are maintained as presented above.  Additionally, the examiner notes that the specified sections are not limiting for the invention and that other combinations of materials can be utilized with different densities without departing from the scope of the invention.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN C WEBER whose telephone number is (571)270-5377. The examiner can normally be reached M-F 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571-272-6874. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 
/Jonathan C Weber/Primary Examiner,
Art Unit 3641                                                                                                                                                                                                        
JONATHAN C. WEBER
Primary Examiner
Art Unit 3641